ORDER
PER CURIAM:
AND NOW, this 23rd day of January, 2015, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 25, 2014, and following oral argument, it is hereby
ORDERED that Barry O. Bohmueller is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Chief Justice Saylor, Madame Justice Todd, and Mr. Justice Stevens join the order.
Messrs. Justice Eakin and Baer dissent in favor of a five-year suspension.